On Rehearing. The plaintiff filed its petition for a rehearing and upon due consideration by the court the motion for a rehearing was allowed. The plaintiff questions whether the case of Williams v. Vanderbilt, 145 Ill. 238, is applicable in denying to the plaintiff a mechanic’s lien against the leasehold estate. This case has been called to the court’s attention and the plaintiff contends that the opinion of the court was overruled by the passage of the Mechanics’ Lien Act of 1903, when this Mechanics’ Lien Act was amended, and suggests to the court that the act did not provide that the lien shall extend to the interests of the lessee at the time of making the contract, and there was added by amendment as the last line of section one: 1 ‘ and this lien shall attach as of the date of the contract. ’ ’ Upon an examination of the authority cited by this court entitled Williams v. Vanderbilt, 145 Ill. 238, we find the Supreme Court held and used this language, which is pertinent upon the very question we have before this court: “A tenant for life or years can not, by contract, create a lien upon the fee; he may, by contract, create a lien to the extent of his right and interest in the premises, but no further. ’ ’ And further in this opinion the court said: “A mechanic’s lien, which attaches to a leasehold estate, is subject to all the conditions of the lease.” And the court further said: “A forfeiture will not be implied, nor is it favored by the rules of law (2 Jones on Liens, sec. 1273). But in the present case there seems to be no question as to the right of the appellee to forfeit the lease under its terms, nor do we see that there can be any question as to the effectiveness of the forfeiture which actually took place.” We are still of the opinion that the application of this authority to the case now pending is convincing, even though counsel contends that the amendment changes and in effect overcomes this authority, for the court in that opinion said, as we have quoted above, that a lien may be asserted to the extent of the right and interest in the premises of a tenant who is in possession by virtue of the terms of the lease. However, the further suggestion is made by the plaintiff that the court in the case of Westphal v. Berthold, 273 Ill. App. 266, said: “The facts in Williams v. Vanderbilt, 145 Ill. 238 . . . discloses that since the decision of that case the Mechanics ’ Lien Law has been amended and changed, so what the court said in the Williams case is not applicable to the case we are now considering. ’ ’ Of course it may be that what the court said in the Williams case is not applicable to the facts as disclosed in the Westphal case, but it is apparent that this case which has been called to our attention does not by its terms overrule the decision in the case now under consideration, and from an examination of the questions that have been called to our attention, we believe the opinion filed by this court is sustained by the authority quoted. Therefore we will adhere to the opinion as originally filed. Denis E. Sullivan, P. J., and Burke, J., concur.